ORDER
PER CURIAM.
Daniel L. Fike (Father) appeals from a judgment and order of the Circuit Court of St. Louis County modifying the court’s prior award of child support. On appeal, Father argues that the trial court erred in including an alleged one-time trust distribution as part of Father’s annual income for purposes of calculating child support.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo.banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).
Father’s Motion to File Exhibits Out of Time is denied as moot.